Citation Nr: 0521913	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
defective hearing prior to May 30, 2003.  

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral defective hearing from May 30, 2003.  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from January 1946 to July 
1947.  The veteran also had two months and 20 days of prior 
unspecified service.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 decision by the RO 
which, in part, granted service connection for bilateral 
defective hearing and assigned a non-compensable evaluation 
from April 11, 2001.  A personal hearing at the RO was held 
in May 2003.  

By rating action in September 2004, the RO assigned an 
increased evaluation to 10 percent, effective from May 30, 
2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Prior to May 30, 2003, the veteran had a Level I hearing 
loss in each ear.  

3.  From May 30, 2003, the veteran had a Level IV hearing 
loss in the right ear and Level V hearing loss in the left 
ear.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
defective hearing prior to May 30, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.85, 4.86, 
Part 4, including Diagnostic Code 6100 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral defective hearing from May 30, 2003, are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.85, 
4.86, Part 4, including Diagnostic Code 6100 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received, as is the situation in this case.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The veteran's application for compensation benefits was 
received in April 2001.   The Board concludes that 
information and discussion as contained in a letter sent to 
the veteran in July 2001, as well as the January 2002 and 
September 2004 rating decisions, the January 2003 statement 
of the case, the September 2004 supplemental statement of the 
case (SSOC), and in a letter sent to the veteran in August 
2002 have provided him with sufficient information regarding 
the applicable regulations.  Additionally, these documents 
notified him of what evidence was necessary to substantiate 
his claim; why the current evidence was insufficient to award 
the benefits sought, and suggested that he submit any 
evidence in his possession.  The veteran also testified at a 
personal hearing at the RO in May 2003.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how the claim was still deficient.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Factual Background

On VA audiological examination in April 2001, pure tone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
50
60
60
65
59
LEFT
50
60
55
60
56

Speech audiometry revealed speech recognition ability of 88 
percent in each ear.  The examiner indicated that the veteran 
had mild to moderately severe sensorineural hearing loss 
(snhl) from 500 hertz and above, bilaterally, and related the 
hearing loss to military service.  

A VA ear examination in August 2001 was essentially normal 
and showed no history or current findings of any ear 
infections.  The examiner commented that the veteran suffered 
from hearing loss but showed no evidence of ear disease.  

On VA audiological examination in December 2001, pure tone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
45
60
55
55
54
LEFT
50
60
55
55
55

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner indicated that the veteran 
had moderate sensorineural hearing loss (snhl) at 1000 hertz, 
and moderately severe snhl from 2000 hertz, bilaterally.  

On VA audiological examination in May 2003, pure tone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
60
60
60
65
61
LEFT
60
65
65
65
64

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 94 percent in the left ear.  The 
examiner indicated that the veteran had moderately severe 
snhl, bilaterally.  

On VA ear examination in June 2003, there was a small amount 
of wax in the left ear canal which made it difficult to 
visual the tympanic membrane.  The canal showed minimal 
erythema but no significant swelling.  There was no deformity 
of the auricle or tenderness to palpation of the mastoids.  
The right ear was clear with no erythema, swelling, or 
deformity.  The tympanic membrane was clear with questionable 
slight fluid behind it.  There was no deformity of the 
external auricle or any tenderness of the mastoid area.  The 
diagnoses included Meniere's syndrome.  

The evidentiary record includes numerous VA outpatient 
records for treatment of various maladies from 2000 to 2004.  
The records showed that the veteran was seen on a couple of 
occasions for adjustment of his hearing aids, but do not 
reflect any pertinent findings concerning his hearing 
impairment.  

The evidentiary also includes numerous private medical 
records showing treatment for various maladies from 1997 to 
2001, but do not include any findings or treatment for 
hearing problems.  

At the personal hearing at the RO in May 2003, the veteran 
testified to the problems he had with his hearing loss and 
how it affected him in his work as a litigation lawyer.  


Increased Ratings - In General

The issue pertaining to the rating to be assigned the 
veteran's hearing loss arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999), which held that 
at the time of an initial rating, separate [staged] ratings 
may be assigned for separate periods of time based on the 
facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 
(2004).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2004).  


Table VI
Numeric designation of hearing impairment based on
puretone threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VI is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and 
the puretone threshold average (vertical columns).  The Roman 
numeral designation is located at the point where the 
percentage of speech discrimination and puretone threshold 
average intersect.  

Table VIA
Numeric Designation of Hearing Impairment Based Only On 
Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Table VIa is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based only on the puretone 
threshold average.  Table VIa will be used when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of §4.86.  

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

 
Poorer Ear
XI
100
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I



Analysis

Prior to the May 30, 2003 VA audiological examination, the 
worst average puretone decibel loss for the veteran's right 
ear, achieved by adding the loss at 1,000, 2,000, 3,000, and 
4,000 Hz and dividing by four, was 59.  The percent of 
discrimination was 88.  By intersecting the column in Table 
VI (38 C.F.R. § 4.85) for average puretone decibel loss 
falling between 58 and 65 with the line for percent of 
discrimination from 84 to 90, the resulting numeric 
designation for the right ear was III.  (April 2001 VA 
examination).  

The average puretone decibel loss for the veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 56.  The percent of 
discrimination was 88.  By intersecting the column in Table 
VI for average puretone decibel loss falling between 50 and 
57 with the line for percent of discrimination from 84 to 90, 
the resulting numeric designation for the left ear is II.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  Based on the numeric designations for each 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  

Audiometric testing results are dispositive evidence for a 
claim for a compensable rating for hearing loss.  Here, the 
RO has applied the rating schedule accurately, and there is 
no basis under the applicable criteria for the assignment of 
a compensable evaluation prior to May 30, 2003.  

The May 30, 2003 VA audiological examination revealed average 
puretone decibel loss for the veteran's right ear of 61; the 
percent of discrimination was 98.  The average puretone 
decibel loss in right ear was 64, and the percent of 
discrimination was 96.  

Because the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) was 55 decibels 
or more in each ear, a determination must be made as to 
whether a higher Roman numeral designation may be assigned 
from either Table VI or Table VIa.  In this case, the 
resulting numeric designation for the right ear from Table 
VIa is IV, and for the left ear V.  From Table VI, the 
resulting numeric designations were II for each ear.  Thus, 
the Roman numeral designations from Table VIa are higher than 
those from Table VI and are more advantageous to the veteran.  

Based on the numeric designations from Table VIa for each 
ear, the point of intersection on Table VII requires 
assignment of a 10 percent evaluation under Diagnostic Code 
6100.  Again, the RO has applied the rating schedule 
accurately, and there is no basis under the applicable 
criteria for the assignment of an evaluation in excess of 10 
percent from May 30, 2003.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Although the Board 
sympathizes with the veteran's difficulties due to hearing 
loss, we are constrained to abide by VA regulations.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for a compensable 
evaluation prior to May 30, 2003, and for an evaluation in 
excess of 10 percent from May 30, 2003, for bilateral hearing 
loss.  


ORDER

Entitlement to a compensable evaluation for bilateral 
defective hearing prior to May 30, 2003, is denied.  

Entitlement to an evaluation in excess of 10 percent from May 
30, 2003, is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


